SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 April 11, 2011 Date of Report (date of earliest event reported): GEOBIO ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 333-67174 84-1153946 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 802 Windy Ridge LN SE Atlanta, GA 30339 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 838-9715 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. The management and board of directors of GeoBio Energy, Inc. (the “Company”), have determined that the Company’s information is not current, and requires additional, amended disclosures.Readers of the Company information should not, at this time, rely upon the existing information.The Company is in the process of updating all applicable information. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 11, 2011 GEOBIO ENERGY, INC. /s/ John Sams By: John Sams President, Chief Executive Officer
